Exhibit 10.1
 
CONSULTING AGREEMENT AMENDMENT
 
CONSULTING AGREEMENT AMENDMENT (this "Amendment"), effective as of July 1, 2015,
by and among Pharma-Bio Serv, Inc., a Delaware corporation (the “Company”),
Strategic Consultants International, LLC, a Puerto Rico registered Limited
Liability Corporation (the “Consultant”), and Elizabeth Plaza, residing in
Dorado, Puerto Rico (“Plaza”).
 
W I T N E S S E T H:
 
WHEREAS, the Company, Consultant and Plaza have entered into that certain
Consulting Agreement, effective as of January 1, 2014, as such Consulting
Agreement has been and may be amended, restated or otherwise modified from time
to time, including, without limitation, that certain Consulting Agreement
Amendment effective January 1, 2015 (the "Consulting Agreement").  Capitalized
terms used but not defined herein shall have the meaning ascribed to such terms
in the Consulting Agreement; and
 
WHEREAS, the Company, Consultant and Plaza desire to modify the Consulting
Agreement.
 
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:
 
1.  
Section 2 of the Consulting Agreement is amended and restated in its entirety as
follows:

 
Services to Be Performed. Consultant will consult with the Board regarding the
Company’s strategic initiatives, company services, management, operations and
other matters as may be requested from time to time by the Board and will
consult with senior management regarding the daily operations of the Company
(the "Services"). Consultant shall report directly to the Board. The Consultant
agrees to use its best efforts in the performance of the Services under this
Agreement. The Consultant shall cooperate with the Company’s personnel and shall
observe all Company rules, including specifically those relating to
discrimination and harassment, security and confidentiality.
 
2.  
Except as expressly amended by the terms of this Amendment and all prior
amendments to the Consulting Agreement, the terms of the Consulting Agreement
shall remain in effect and are unchanged by this Amendment.

 
IN WITNESS WHEREOF, the parties have executed this Amendment in Dorado, Puerto
Rico, this 7th day of July, 2015.
 
PHARMA-BIO SERV, INC.
   
STRATEGIC CONSULTANTS INTERNATIONAL LLC:
           
/s/ Pedro J. Lasanta
   
/s/ Elizabeth Plaza
 
Name: Pedro J. Lasanta
   
Name: Elizabeth Plaza
 
Title:  Chief Financial Officer and Vice President – Finance and Administration
and Secretary
   
Title:  Elizabeth Plaza
                           
/s/ Elizabeth Plaza
       
Elizabeth Plaza, individually
 

 
 

 

 